Exhibit 10.3

CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT

This CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is
entered into this 30 day of April, 2009 (the “Effective Date”), between
TRANSCEPT PHARMACEUTICALS, INC. (the “Company”) and NIPUN DAVAR, PH.D.
(“Executive”). This Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events.

WHEREAS, Executive is currently employed by the Company; and

WHEREAS, the Company believes it is imperative to provide Executive with certain
severance benefits in the event that Executive’s employment is terminated
without Cause (as defined herein) in circumstances unrelated to a Change of
Control (as defined herein); and

WHEREAS, the Company believes it is imperative to provide Executive with certain
change of control severance benefits, including certain equity acceleration, in
the event that Executive’s employment is terminated without Cause (as defined
herein) or Executive resigns for Good Reason (as defined herein) in connection
with a Change of Control (as defined herein).

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:

1. TERM OF AGREEMENT. The term of this Agreement shall commence on the Effective
Date and shall continue through the fifth anniversary of the Effective Date (the
“Expiration Date”), and if not amended or renewed by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) prior to the
Expiration Date, this Agreement shall terminate automatically on such Expiration
Date. Notwithstanding the foregoing, the Company agrees that after the fourth
anniversary of the Effective Date, the Compensation Committee shall undertake to
review this Agreement and the severance benefits and change of control severance
benefits provided herein in good faith, with the assistance of the Company’s
outside advisors and compensation consultants, in order to determine, based upon
the then current market conditions or any other factors deemed relevant by the
Compensation Committee, the appropriateness of continuing this Agreement after
the Expiration Date, or whether it would be more appropriate for the Company to
amend or terminate this Agreement as of the Expiration Date.

2. TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS.

(a) At-Will Employment. Executive’s employment is at-will, which means that the
Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause (as defined herein). Similarly,
Executive may resign Executive’s employment at any time, with or without advance
notice, and with or without reason. Executive shall not receive any compensation
of any kind, including, without limitation, severance benefits or change of
control severance benefits, following Executive’s last day of employment with
the Company (the “Termination Date”), except as expressly provided for by this
Agreement, applicable law, and/or any plan documents governing the compensatory
equity awards that have been or may be granted to Executive from time to time in
the sole discretion of the Company.



--------------------------------------------------------------------------------

(b) Termination Without Cause Unrelated to a Change of Control. If:
(i) Executive’s employment is terminated without Cause (and other than as a
result of Executive’s death or disability) at any time (except for the time
period commencing on the date of the consummation of a Change of Control and
ending twelve (12) months after a Change of Control), (ii) such termination
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), (iii) Executive signs and allows to become
effective a general release of all known and unknown claims in the form provided
by the Company, which form shall be substantially in the form attached hereto as
Exhibit A) (the “Release”) within sixty (60) days after the Termination Date,
and (iv) Executive fully complies with Executive’s continuing fiduciary,
statutory and material contractual obligations to the Company (with a 30-day
opportunity to cure after notice of any such non-compliance if Executive has
not, unless such non-compliance is not capable of being cured); then the Company
shall provide Executive with the following severance benefits (the “Severance
Benefits”):

(i) The Company shall make a single lump sum severance payment to Executive in
an amount equal to Executive’s Base Annual Salary in effect as of the
Termination Date, less required tax withholdings and deductions (the “Severance
Payment”). The Severance Payment will be paid within sixty (60) days after the
Termination Date, but in no event later than March 15 of the year following the
year of termination.

(ii) Provided that Executive elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (together with any state
or local laws of similar effect, “COBRA”) within the time period provided for
under COBRA, the Company will pay the premiums necessary to continue Executive’s
group health (including dental and vision) insurance coverage in effect as of
the Termination Date of Executive’s employment (including coverage for
Executive’s eligible dependents) for a maximum period of twelve (12) months
following the Termination Date; provided, however, that no premium payments will
be made by the Company pursuant to this paragraph following the effective date
of Executive’s coverage by a health (including dental and vision) insurance plan
of a subsequent employer or such other date on which Executive (and Executive’s
dependents, as applicable) cease to be eligible for COBRA coverage. Executive
agrees that Executive shall notify the Company in writing as soon as practical,
but no later than 15 days after Executive receives coverage under a health
insurance plan of a subsequent employer.

(c) Termination Without Cause or Resignation for Good Reason Within Twelve
Months After a Change of Control. If: (i) Executive’s employment is terminated
without Cause (and other than as a result of Executive’s death or disability),
or if Executive resigns for Good Reason, during the time period commencing on
the date of the consummation of a Change of Control and ending twelve
(12) months after a Change of Control, (ii) such termination constitutes a
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)), (iii) Executive signs and allows to become effective the
Release within sixty (60) days after the Termination Date, and (iv) Executive
fully complies with Executive’s continuing fiduciary, statutory and material
contractual obligations to the Company (with a 30-day opportunity to cure after
notice of any such non-compliance if Executive has not, unless such
non-compliance is not reasonably capable of being cured); then the Company shall
provide Executive with the following change of control severance benefits (the
“Change of Control Benefits”):

(i) The Company shall make a single lump sum severance payment to Executive in
an amount equal to Executive’s Base Annual Salary in effect as of the
Termination Date, less required tax withholdings and deductions (the “Change of
Control Payment”). The Change of Control Payment will be paid within sixty
(60) days after the Termination Date, but in no event later than March 15 of the
year following the year of termination.



--------------------------------------------------------------------------------

(ii) Provided that Executive elects continued coverage under COBRA within the
time period provided for under COBRA, the Company will pay the premiums
necessary to continue Executive’s group health (including dental and vision)
insurance coverage in effect as of the Termination Date of Executive’s
employment (including coverage for Executive’s eligible dependents) for a
maximum period of twelve (12) months following the Termination Date; provided,
however, that no premium payments will be made by the Company pursuant to this
paragraph following the effective date of Executive’s coverage by a health
(including dental and vision) insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) cease
to be eligible for COBRA coverage. Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

(iii) After taking into account any additional acceleration of vesting Executive
may be entitled to receive under any other plan or agreement, the Company shall
cause all outstanding equity awards then held by Executive (including, without
limitation, stock options, stock appreciation rights, restricted stock or
similar awards) to become fully vested and, if applicable, exercisable with
respect to all the shares subject thereto effective immediately prior to the
Termination Date. In all other respects, such equity awards shall continue to be
governed by the terms of the applicable award agreements and equity incentive
plan documents and any applicable agreements between the Company and Executive.

3. DEFINITIONS.

(a) Definition of Base Annual Salary. For purposes of this Agreement, “Base
Annual Salary” shall mean Executive’s annualized base salary in effect
immediately prior to the Termination Date. Base Annual Salary does not include
variable forms of compensation such as but not limited to bonuses, incentive
compensation, commissions, benefits, equity, expenses, or expense allowances.

(b) Definition of Cause. For the purposes of this Agreement, “Cause” shall mean
any one or more of the following:

(i) Executive is convicted of (or pleads guilty or no contest to) any felony or
any crime involving moral turpitude;

(ii) Executive participates in any material fraud, material act of dishonesty,
or other act of intentional and material misconduct against the Company;

(iii) Executive intentionally damages or willfully misappropriates any property
of the Company that in any case has a material adverse effect on the Company;



--------------------------------------------------------------------------------

(iv) Executive materially breaches any fiduciary, statutory, or contractual duty
Executive owes to the Company (including, but not limited to, any breach of the
Company’s Confidentiality Agreement);

(v) Executive regularly and materially fails to diligently and successfully
perform Executive’s assigned duties;

(vi) Executive fails to cooperate with the Company in any investigation or
proceeding by any governmental or similar authority or as otherwise authorized
by the Board of Directors or a committee thereof; or

(vii) Executive is found liable in an SEC action and/or is disqualified by the
SEC from serving in an executive role.

The determination that a termination is for Cause shall be made by the Company
in its sole discretion; provided, however, that in the event that any of the
foregoing events occurs, the Company shall provide written notice to Executive
making reference to this Section describing the nature of such event and
Executive shall thereafter have thirty (30) days to cure such event if such
event is capable of being cured.

(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means that Executive resigns Executive’s employment with the Company (or any
successor thereto) if and only if:

(i) One of the following actions has been taken without Executive’s express
written consent:

(1) There is a material reduction in Executive’s Base Annual Salary from the
Base Annual Salary in effect immediately preceding the Change of Control;

(2) There is a material change in Executive’s position or responsibilities
(including the person or persons to whom Executive has reporting
responsibilities) that represents an adverse change from Executive’s position or
responsibilities from those in effect at any time within ninety (90) days
preceding the date of the Change of Control or at any time thereafter; provided,
however, that a Change of Control which results in the subsequent conversion of
the Company to a division or unit of the acquiring corporation will not by
itself result in a material reduction in Executive’s level of responsibility;

(3) Executive is required to relocate Executive’s principal place of employment
to a facility or location that would increase Executive’s one way commute
distance by more than thirty-five (35) miles;

(4) The Company (or any successor thereto) materially breaches its obligations
under this Agreement or any other then-effective employment agreement with
Executive; or

(5) Any acquirer, successor or assignee of the Company fails to assume and
perform, in any material respect, the obligations of the Company hereunder; and



--------------------------------------------------------------------------------

(ii) Executive provides written notice to the Company’s Board within the thirty
(30) day period immediately following such action; and

(iii) Such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and

(iv) Executive’s resignation is effective not later than sixty (60) days after
the expiration of such thirty (30) day cure period.

The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Good Reason.

(d) Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean:

(i) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of the Company (the
“Board”) together with any new director(s) (other than a director designated by
a person who shall have entered into an agreement with the Company to effect a
transaction described in Section 3(c)(i) or Section 3(c)(ii)) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(1) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and



--------------------------------------------------------------------------------

(2) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii)(2) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(iv) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Company shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change of Control and any incidental matters relating thereto.

4. COMPLIANCE WITH SECTION 409A.

(a) It is intended that each installment of the payments and benefits provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). It is also intended that payments of the
amounts set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) (Section 409A of the Code, together, with any
state law of similar effect, “Section 409A”) provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).

(b) Notwithstanding the foregoing, if the Company (or, if applicable, the
successor entity thereto) determines that the Severance Payment, the Change of
Control Payment and/or other benefits provided under this Agreement (the
“Agreement Payments”) constitute “deferred compensation” under Section 409A and
Executive is, on the Termination Date, a “specified employee” of the Company or
any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Agreement Payments shall be delayed as follows:
on the earlier to occur of (i) the date that is six months and one day after
Executive’s “separation from service” (as defined above) or (ii) the date of
Executive’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the Agreement Payments that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the Agreement Payments had not been so
delayed pursuant to this Section 4(b) and (B) commence paying the balance of the
Agreement Payments in accordance with the applicable payment schedules set forth
in this Agreement.

5. INTERNAL REVENUE CODE SECTION 280G.

(a) If the payments and benefits (including but not limited to payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change of



--------------------------------------------------------------------------------

Control of the Company, whether from the Company or otherwise (a “Transaction
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Executive, which of the following two alternative forms of
payment would result in Executive’s receipt, on an after-tax basis, of the
greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that Executive receives
the largest payment possible without the imposition of the Excise Tax (a
“Reduced Payment”).

(b) For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (i) Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits (if
any) paid to Executive. In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant.

(c) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the Termination Date shall make
all determinations required to be made under this Section 5. If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.

(d) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Transaction
Payment is triggered or such other time as reasonably requested by the Company
or Executive. If the independent registered public accounting firm determines
that no Excise Tax is payable with respect to the Transaction Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment. Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

6. DISPUTE RESOLUTION. Any dispute, claim or controversy of whatever nature
arising out of or relating to this Agreement, including, without limitation, any
action or claim based on tort, contract or statute, or concerning the
interpretation, performance, or execution of this Agreement (including any
determination of Cause or Good Reason hereunder) shall be resolved by



--------------------------------------------------------------------------------

confidential, final and binding arbitration administered by Judicial Arbitration
and Mediation Services, Inc. (“JAMS”), in San Francisco, California, before a
single arbitrator, in accordance with JAMS’ then applicable arbitration rules.
Executive acknowledges that by agreeing to this arbitration procedure, Executive
and the Company waive the right to resolve any such dispute, claim or demand
through a trial by jury or judge or by administrative proceeding. Executive will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based.
Company shall bear all JAMS fees for the arbitration. Nothing in this Agreement
shall prevent any of the parties from obtaining injunctive relief in court if
necessary to prevent irreparable harm pending the conclusion of any arbitration.
Any awards or orders in such arbitrations may be entered and enforced as
judgments in any court of competent jurisdiction.

7. GENERAL PROVISIONS.

(a) This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between Company and Executive with regard to the payments
and benefits described herein, and it supersedes and replaces any and all other
agreements (whether written or unwritten) Executive may have with the Company
concerning severance benefits or change of control benefits; provided, however,
that nothing herein shall affect any plan documents or agreements governing any
compensatory equity awards that have been or may be granted to Executive, which
shall remain in full force and effect. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises or
representations. This Agreement may not be modified or amended except in a
written agreement approved by the Compensation Committee and signed by Executive
and a duly authorized officer of the Company.

(b) Whenever possible, each provision of this Agreement will be interpreted in
such a manner as to be effective under applicable law. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement. Any invalid
or unenforceable provision shall be modified so as to be rendered valid and
enforceable in a manner consistent with the intent of the parties insofar as
possible.

(c) Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(d) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. Facsimile signatures shall be deemed as effective as
originals.

(e) This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executives and administrators, except that Executive may not assign any
of Executive’s duties hereunder and Executive may not assign any rights
hereunder without the written consent of the Company. This Agreement shall be
interpreted and enforced in accordance with the laws of the State of California.



--------------------------------------------------------------------------------

(f) Any ambiguity in this Agreement shall not be construed against either party
as the drafter.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.

 

/s/    Nipun Davar, Ph.D.

NIPUN DAVAR, PH.D. Date:   April 30, 2009 TRANSCEPT PHARMACEUTICALS, INC.

/s/    Glenn A. Oclassen

GLENN A. OCLASSEN President and Chief Executive Officer Date:   April 30, 2009



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

As provided in the CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Transcept Pharmaceuticals,
Inc. (the “Company”), I will be eligible for certain Severance Benefits or
Change of Control Benefits if I enter into this Release Agreement (the
“Release”). I am not relying on any promise or representation by the Company
that is not expressly stated in the Agreement. Certain capitalized terms used in
this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement with the Company.

In consideration of the Severance Benefits or Change of Control Benefits, and
other consideration, provided to me under the Agreement that I am not otherwise
entitled to receive, and except as otherwise set forth in this Release, I hereby
generally and completely release the Company and its current and former
directors, officers, employees, stockholders, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or its affiliates, or the
termination of that employment; (2) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company or its affiliates; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act of 1974 (as amended), the California Fair Employment and
Housing Act (as amended), and the California Labor Code.

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner) [for those
Executives terminated as part of a group termination, substitute the following
language — I have forty-five (45) days to consider this Release (although I may
choose to voluntarily sign it sooner)]; (4) I have seven (7) days following the
date I sign this Release to revoke the Release by providing written notice to
the Company; and (5) the Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release.

[For those Executives terminated as part of a group termination, add the
following language — I have received with this Release all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program].

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within twenty-one (21) days [forty-five (45) days for a group
termination] after I am requested to sign it by the Company or its successor (as
applicable); and (2) I must not revoke it thereafter.

 

NIPUN DAVAR, PH.D.

 

Date:  